Title: From Thomas Jefferson to Delamotte, 30 August 1791
From: Jefferson, Thomas
To: Delamotte



Sir
Philadelphia Aug. 30. 1791.

I am now to acknolege the reciept of your favors of Feb. 9. Mar. 25. and Apr. 24. as also of the several packages of wine, carriages, &c. which came safe to hand, and for your care of which be pleased to accept my thanks.
I am sensible of the difficulties to which our Consuls are exposed by the applications of sailors calling themselves American. Tho the difference of dialect between the Irish and Scotch and the Americans is sensible to the ear of a native, it is not to that of a foreigner, however well he understands the language, and between the American and English (unless of particular provinces) there is no difference sensible even to a native. Among hundreds of applications to me at Paris, nine tenths were Irish, whom I readily discovered, the residue I think were English: and I believe not a single instance of a Scotchman or American. The sobriety and order of the two last preserve them from want. You will find it necessary therefore to be extremely on your guard, against these applications. The bill of expences for Huls is much beyond those aids which I should think myself authorised to have advanced habitually, until the law shall make express provision for that purpose. I must therefore recommend to you to hazard only small sums in future, until our legislature shall lay down more precise rules for my government.
The difference of duty on tobo. carried to France in French and American bottoms has excited great uneasiness. We presume the National assembly must have been hurried into the measure without being allowed time to reflect on it’s consequences. A moment’s consideration must convince any body that no nation upon earth ever submitted to so enormous an assault on the transportation of their own produce. Retaliation, to be equal, will have the air of extreme severity and hostility. Such would be an additional tonnage
 of 12₶–10s. the ton burthen on all French ships entering our ports. Yet this would but exactly balance an additional duty of 6₶–5s the hogshead of tobo. brought in American ships entering in the ports of France. I hope either that the National assembly will repeal the measure, or the proposed treaty be so hastened as to get this matter out of the way before it shall be necessary for the ensuing legislature to act on it. Their measure, and our retaliation on it which is unavoidable, will very illy prepare the minds of both parties for a liberal treaty. My confidence in the friendly dispositions of the National assembly, and in the sincerity of what they have expressed on the subject, induce me to impute it to surprize altogether, and to hope it will be repealed before time shall be given to take it up here.—I have the honour to be with great esteem, Sir, Your most obedient humble servt.,

Th: Jefferson

